 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAventura Country Club d/b/a Turnberry Isle Coun-try Club, Employer-Petitioner and Hotel, Moteland Hi-Rise Employees and Bartenders Union,I,ocal 355, AFL-CIO. Case 12-RM-307November 19, 1980DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING ANI) M.MBERSJENKINS ANI) P NI: 1.0Pursuant to a Stipulation for Certification UponConsent Election approved by the Regional Direc-tor for Region 12 of the National Labor RelationsBoard on January 14, 1980, an election by secretballot was conducted on February 8, 1980, amongthe employees in the stipulated unit.' At the con-clusion of the election, the parties were furnished atally of ballots2which showed that, of approxi-mately 147 eligible voters, 125 cast valid ballots, ofwhich 69 were cast for the Union and 46 were castagainst the Union. There were 2 void and 10 chal-lenged ballots. The challenged ballots are not suffi-cient in number to affect the results of the election.On February 15, 1980, the Employer filed timelyobjections to the conduct of the election, and onMarch 12, 1980, the Regional Director issued andserved on the parties an order directing a hearingon the objections and a notice of hearing. A hear-ing was held on April 1, 2, 8, and 9, 1980, beforeHearing Officer Bruce A. Harris. All parties werepresent and participated in the hearing; they wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to present evi-dence bearing on the issues. On June 6, 1980, theHearing Officer issued and served on the parties hisreport wherein he recommended that certain of theobjections be overruled and others be sustained,and that the election be set aside and a new elec-tion directed. Thereafter, both the Employer andthe Union filed exceptions to the report,:' and the'The stipulated unit is:All employces of the Employer, including aiters. aitresses. busboys, captains. hostesses, porters, kitchen employees, restaurant cash-iers, bartenders, bell persons, maids, cocktail waitresses, I'BX opera-tors, laundry employees. front desk clerks. mainteilnance deparimentemployees and regular banquet department employees. employed atthe Employer's hotel, restaurant and bar facility at 1999' WestCountry Club Drive. Miam i. Florida; excluding all guard,, officeclerical employees supervisors and erCIployees f concessioners norll-regular banquet employees a(d all other employeesThe iEmployer refused to accept service of the tally of ballots at theconclusion of the election Thereafter. orl February II. 1 80. a cop ofsaid tally watas mailed to the rEmployer's representatise.a The Employer has excepted to certain credihility resolutions of theHearing Officer It is the established policy of the Board not to overrulea hearing officer's credibility resolulions unless the clear preponderanceof all of the relevant evidence coln inces us that the resolutions are inciorrect. he Cocu-Co/ Bottling ompany oJ .mphi,. 132 NLRB 481 43253 NLRB No. 51Employer filed an answering brief to the Union'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, and hereby adopts the Hearing Officer'srecommendations to overrule the Employer's Ob-jections 1, 3, 4, 6, 7, 9, 11, and 12 in their entiretyand portions of Objections 2, 5, 8, and 10, andadopts his other findings and recommendationsonly to the extent consistent herewith.4The Hearing Officer found, inter alia, that theUnion interfered with the election by conferringcertain benefits upon its memberssduring the criti-cal period prior to the election. Under the terms ofthe collective-bargaining agreement the Employerpaid certain insurance premiums for those of itsemployees who were union members. In December1979, the Employer stopped making these pay-ments. Because the insurance coverage would oth-erwise have lapsed, the Union paid the premiumsfor the covered member-employees during Januaryand February 1980. The Union publicized this factduring the election campaign. The Hearing Officerfound that the Union's payment of insurance premi-ums amounted to an economic inducement of thetype proscribed in Wagner Electric Corporation,Chatham Division, 167 NLRB 532 (1967). We dis-agree.In Wagner, supra, the union offered prospectivevoters coverage under a life insurance policy in ex-change for their joining the union. This type of giftwas held to have constituted a tangible economicbenefit which would constrain the recipients tovote in favor of the donor, and thereby interferedwith the employees' free choice in the election. Inthe instant situation, however, the recipients of theinsurance coverage were not receiving somethingnew from the Union, but rather were being permit-ted to retain the status quo. Their benefits were notenhanced by the Union's action; rather the Unionmerely assumed the responsibility that the Employ-er relinquished. Unlike a cash gift or a bribe whichcan serve only to corrupt employees in theirchoice, the continuance of the insurance coverage(9hl) Stretch-lixa (o. IX NltRB 135, 1 lthl (1957) We find rio suffi-cient basis for disturbing the credibility resolutions in this caseIn adoptinig ie t che aring Officer', recommendatiii to overrule tileportiot of Oblectiui 2 alleging that lhe tiliion threatened to confer hbete-fits discriilillatorilN to its members onl , the Board does rlol find it neces-sary rely on1 lluindv Idv, Inc., 228 NI R 447 (1977)t Ihe iployer and the Uliilrn l rc parties to a 3-year collecuxve bar-gatiilng agreeme t s uhich expired in )ctober 179 1' he terms oif thatagreementl had been consistetitly applied irl a mcnilhers-n ly basis Be-cause the legtlity f a rnembers-inl I conltracl was n1iot directly i issue inthis prolceeding. e do h1ot decide that questiotn416 TURNBIERRY ISLL COUNTY C LIBtthrough the Union's payment of premiums had alegitimate relationship to the suitability of theUnion-from the employees' point of viewv-as abargaining representative. It had a direct bearingon the kind and quality of services the Union mightbe expected to provide, a clearly relevant consider-ation in the election of a bargaining agent.6In thisrespect, the Union's preservation of existing bene-fits is very similar to strike benefits. The Union didnot modify the insurance coverage or offer toextend it to employees who decided to join prior tothe election. Therefore, the Union's payment ofthese premiums is not the kind of "tangible eco-nomic benefit" described and prohibited in Wagner,and we find that the Union's action did not inter-fere with the election. The Hearing Officer's rec-ommendation to set aside the election based on thisportion of Objection 2 is hereby reversed.7The Hearing Officer also recommended settingaside the election on the basis that the Union'scampaign literature contained material misrepresen-tations about the benefits enjoyed by its membersemployed elsewhere. A campaign leaflet stated that"Local 355 new contracts now include the entirefamily for dental coverage and will add the entirefamily for all benefits in the future." In support ofits objection to this statement, the Employer intro-duced into evidence a recently executed collective-bargaining agreement between the Hilton HotelsCorporation and the Union. That agreement con-tained a provision that family dental coveragewould begin on January 1, 1982, but it containedno provision that other benefits would be extendedto an employee's family in the future. The HearingOfficer found that, because the Hilton contract didspecify that family dental coverage would becomeeffective during the term of the contract, albeit notimmediately, the first part of the statement did notsubstantially depart from the truth and was not suf-ficent to set aside the election under the standardsof Hollywood Ceramics Inc.," and General Knit ofCalifornia, Inc.9However, applying the same testto the second part of the statement, the HearingOfficer determined that a material misrepresenta-tion did exist. He interpreted the statement to meanthat family coverage would take effect in thefuture, but within the term of an existing contract.Under this interpretation, he found the Union'sstatement sufficiently at variance with the con-tract's provisions to set the election aside.6 Primco Caming (rpor/tionr. 174 N. R 244 I 99)B Hecause Ihis ctond t u.ls rol r spe rfilcaly alleged Il he objcctln.Member l'enello uould nol cl,nidcr it a a hasis lir seling aside hteelection See hi% dsentling (opiniot imn Daiton l irr & Rubbh/lr (.. 2 ;4Nl.RB 5(14 1478)9 14() NI.RH 221 ( 162)239 NRB h9 (19781We believe that the Hearing Officer misappliedthe General Knit standards in reaching his conclu-sion. °The statement, read in its entirety, refersfirst to certain benefits which are "now" includedin contracts, and second to the extension of benefitsto employees' families in the "future." An employ-ee would understand from the plain language ofthe statement thatfamily coverage referred to a po-tential benefit which the Union would attempt togain in upcoming collective-bargaining agreements.In addition, while the Employer did not specifical-ly respond to this aspect of the Union's campaignhandbill, it did reply to various other points in theleaflet, which refutes the Employer's assertion thatthe statement was made so soon before the electionas to deny the Employer adequate rebuttal time.Further, the Employer introduced the Hilton con-tract into evidence at the hearing, indicating thatthe information about the Union's contracts wasnot exclusively within the Union's control. We findthat the Union's statement did not breach theguidelines of General Knit, but rather that thisstatement amounted to no more than a typical cam-paign promise, amenable to employee evaluationand employer response, and does not warrant set-ting aside the election.Finally, the Hearing Officer recommended set-ting aside the election on the basis that the Unionconditioned the employees' receipt of financialbenefits upon the outcome of the election. Whilenot specifically alleged as objectionable, the Hear-ing Officer found that the Union's business agent,Morales, told employees that if they did not votefor the Union the Employer would not pay thebackpay it owed them. The Hearing Officer reliedupon one employee's testimony. The record revealsthat this testimony consisted entirely of passing ref-erences contained in responses to questions aboutother aspects of allegedly objectionable union con-duct. This witness was not asked for details aboutthe backpay-related statements and was not cred-ited elsewhere in her testimony.The testimony on which the Hearing Officerrelied is as follows: ". ..we should vote for theunion and-because if we don't vote for it it willmake them not pay back the back money that theyowed to the people that had been working to thehotel a long time"; and, "Yes, he told us we shouldvote for the union, because the hotel owed the peo-ples lots of back money .... And if they get-theonly way to get the back money that they would" nrntit .rlcll oL.J) gret, wlth h colleagues that Ilt. mllpreseilAllli0palleged In this thlctlin ll o lnor arrntill selhing aside the etecl tlll. hill M)ifinds for ith rca.. t% el foirth i Shopping Hart val n 4i i .rt. Int,. 22N R I 11 I 7 (17 the principle'. f Which he ti ll adhere,. to Sc itsldsc.'lliing pininl) in (,ir.rJ Kl it /f( t/ihrlnit. Jilt,. iupra417 DECISIONS OF NATIONAl. AIBO()R RELATIONS BO()ARDhave to bring the union in." Taken in the contextof her surrounding testimony, it emerges that thiswitness was relating her impressions of numerousstatements made by Morales over a period ofmonths and that the backpay may have been justone of the many issues brought up during this time.The thrust of the statements is that the Unionwould try to secure the backpay for the employ-ees-the kind of statement that a party in a repre-sentation election would make to voters to demon-strate the potential support they could expectthrough its representation. It does not promise areward or condition a benefit on their vote, butsimply sets forth one area in which the Unionwould use its position to assist the employees. Wefind that, if these statements were made, they donot condition benefits on the employees' votes, anddo not justify setting aside the election. On the basis of the foregoing, we reverse theHearing Officer's determinations with regard to theEmployer's Objections 2, 13, and portions of 5, 8,and 10 and find that they do not warrant settingaside the election. We overrule the Employer's ob-jections in their entirety and issue the followingCertification of Representative.' For the reasoilns st forlh ill his dissenting opinilon in Dayton lir, &Ruhhr C(. vIpra, Mrncber 'Penello ould not set aside hc ciclon onthis h asi bccause the corlduct wa, ino( specifically alleged in a irnlelfiled 'Arittlcn oihljcionl, hill rather w as coitlainld in a "catch-all" ohicc-lionCERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Hotel, Motel and Hi-RiseEmployees and Bartenders Union, Local 355,AFL-CIO, and that, pursuant to Section 9(a) ofthe National Labor Relations Act, as amended, thesaid labor organization is the exclusive representa-tive of all the employees in the following appropri-ate unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment:All employees of the Employer, includingwaiters, waitresses, bus boys, captains, hostess-es, porters, kitchen employees, restaurant cash-iers, bartenders, bell persons, maids, cocktailwaitresses, PBX operators, laundry employees,front desk clerks, maintenance department em-ployees and regular banquet department em-ployees, employed at the Employer's hotel,restaurant and bar facility at 19999 WestCountry Club Drive, Miami, Florida; excludingall guards, office clerical employees, supervi-sors and employees of concessioners, non-regu-lar banquet employees and all other employ-ees.41X